DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 17/176,897 filed on February 16, 2021. Claims 1-20 are subject to examination.

Claim Objections
3.	The following claims are objected to because of the following informalities: 
	in claim 1, “to substantially remove” (line 8) should be replaced with “to remove”;
in claim 10, “channel couped to” (line 2) should be replaced with “channel coupled to”; and 
in claim 14, “method operating” (line 1) should be replaced with “method of operating” and  “to substantially remove” (line 7) should be replaced with “to remove”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 1 recites “determine a level of an input signal which is a duobinary signal according to an intermediate 5voltage, a first reference voltage higher than the intermediate voltage, and a second reference voltage lower than the intermediate voltage”. It is not clear whether said “according to…” is referring to said “duobinary signal” or said “level of an input signal” (if said “according to…” is referring to said “level of an input signal”, it should recite “determine a level of an input signal according to an intermediate 5voltage, a first reference voltage higher than the intermediate voltage, and a second reference voltage lower than the intermediate voltage, wherein the input signal is a duobinary signal”). Hence, renders claim 1 and its dependent claims indefinite. Similar rejection applies to claim 14. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2019/0074863 A1) and in view of Chen (US 2014/0140389 A1).

Regarding claims 1 (transceiver) & 14 (method), Ahn teaches a transceiver & method (Figure 1: 8a “transmission/reception system”) comprising: a duobinary conversion circuit (Figures 1 & 5: 120 “Decoder” & Paragraph 17: the received signal is a duo-binary signal) configured to determine a level of an input signal which is a duobinary signal according to an intermediate 5voltage (Figures 3-4 & 10-11: “IL”), a first reference voltage higher than the intermediate voltage (Figures 3-4 & 10-11: “VH”), and a second reference voltage lower than the intermediate voltage (Figures 3-4 & 10-11: “VL”), and to convert the input signal into a signal (Figures 1 & 5: 120 “Decoder”); and a control circuit configured to generate one or more control signals to substantially remove inter-symbol interference (ISI) between symbols 10of the input signal (Figures 1 & 5: 190 “Controller” & Paragraphs 45: there are efforts to reduce the influence of CIJ/ISI), and to adjust the first reference voltage, or the second reference voltage, or both according to the level of the input signal (Figures 1 & 5: 190 “Controller”, Figures 10-11: “VH, IL, VL” & Paragraph 57: the controller measures the level of the received signal and adjusts the phase of the sampling clock signal so that the measured level is an intermediate level among variable levels of the received signal). Although Ahn teaches the input signal being converted into a signal, Ahn does not explicitly disclose convert the input signal into a non-return-to-zero (NRZ) signal. In a related field of endeavor, Chen discloses the input signal into a non-return-to-zero (NRZ) signal (Figure 1: 112a “Receiver Interface Slice” & Paragraph 20: the data input at 118 exhibit three distinct values (positive-level, zero-level, and negative-level), and the relationship between such three level duobinary and PAM2 NRZ sequence). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ahn’s signal to include an NRZ signal as in Chen. One of ordinary skill in the art would be motivated to do so to provide improved effectiveness in mitigation ISI, Paragraph 12.

Regarding claim 2, The combination of Ahn and Chen teaches the transceiver of claim 1. In addition, Ahn discloses wherein the control circuit generates a pre-control signal for controlling a pre-cursor, or a post-control signal for 15controlling a post-cursor, or both as the control signals (Figures 3-4: 190 “sp1, sp2…” Paragraphs 76-77: sp1 is a pre-cursor, sp2 is a main cursor, sp3 is post cursor and so on & Figures 1 & 5: 190 “Controller”).  

Regarding claim 3, Ahn further discloses wherein the input signal has a first level (Figures 3-4: “LL”), a second level, and a third level, the second level being higher than the first level (Figures 3-4: “IL”), the third level higher than the second level (Figures 3-4: “HL”), and 20wherein the control circuit adjusts the post-control signal according to a previous value of the input signal and a result of comparing a current value of the input signal with the intermediate voltage, when the current value of the input signal corresponds to the second level (Figures 1 & 5: 120 “Comparator”, 190 “Controller” & Paragraphs 77-78: previous data and current data).  

Regarding claim 4, Ahn also discloses wherein the input signal has a first 37level (Figures 3-4: “LL”), a second level, and a third level, the second level being higher than the first level (Figures 3-4: “IL”), the third level higher than the second level (Figures 3-4: “HL”), and wherein the control circuit adjusts the pre-control signal according to a current value of the input signal and a result of comparing a previous 5value of the input signal with the intermediate voltage, when the previous value of the input signal corresponds to the second level (Figures 1 & 5: 120 “Comparator”, 190 “Controller” & Paragraphs 77-78: previous data and current data).  

Regarding claim 5, Ahn also discloses wherein the control circuit adjusts the first reference voltage, or the second reference voltage, or both after 10adjusting the post-control signal, or the pre-control signal, or both (Figures 3-4: 190 “sp1, sp2…” Paragraphs 76-77: sp1 is a pre-cursor, sp2 is a main cursor, sp3 is post cursor and so on, Figures 1 & 5: 190 “Controller”, Figures 10-11: “VH, IL, VL” & Paragraph 57: the controller measures the level of the received signal and adjusts the phase of the sampling clock signal so that the measured level is an intermediate level among variable levels of the received signal).

Regarding claim 15, Ahn also discloses wherein the input signal has a first level (Figures 3-4: “LL”), a second level, and a third level, the second level being higher than the first level (Figures 3-4: “IL”), the third level higher than the second level (Figures 3-4: “HL”), and wherein generating the control signals includes: 10determining a current value and a previous value of the input signal by comparing the input signal with the intermediate voltage, the first reference voltage, and the second reference voltage (Figures 1 & 5: 120 “Comparator”, 190 “Controller”, Paragraphs 77-78: previous data and current data & Figures 10-11: “VH, IL, VL”); adjusting a post-control signal when the current value corresponds to the second level and the previous value corresponds to the first level or 15the third level (Figures 3-4: 190 “sp1, sp2…” Paragraphs 76-77: sp1 is a pre-cursor, sp2 is a main cursor, sp3 is post cursor and so on & Figures 1 & 5: 190 “Controller”, Figures 10-11: “VH, IL, VL” & Paragraph 57: the controller measures the level of the received signal and adjusts the phase of the sampling clock signal so that the measured level is an intermediate level among variable levels of the received signal); and adjusting a pre-control signal when the current value corresponds to the Figures 3-4: 190 “sp1, sp2…” Paragraphs 76-77: sp1 is a pre-cursor, sp2 is a main cursor, sp3 is post cursor and so on & Figures 1 & 5: 190 “Controller”, Figures 10-11: “VH, IL, VL” & Paragraph 57: the controller measures the level of the received signal and adjusts the phase of the sampling clock signal so that the measured level is an intermediate level among variable levels of the received signal).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633